Citation Nr: 1506070	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

The Veteran is represented by:  Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1974.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions rendered in June 2009, February 2010, and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for prostate cancer and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, in an October 2014 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a compensable rating for left ear hearing loss have been met.  38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During an October 2014 hearing before the Board, the Veteran stated on the record that he desired to withdraw his claim of entitlement to a compensable rating for left ear hearing loss.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to a compensable rating for left ear hearing loss, and accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable rating for left ear hearing loss is dismissed.


REMAND

In May 2010, the Veteran submitted a claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure in Vietnam.  Specifically, the Veteran asserts that while serving in Thailand as a radio and teletype operator, his job was to provide communication support for Thai soldiers in Vietnam.  The Veteran contends that in 1967 and 1968, he made two trips to Vietnam to provide, repair, and replace radio equipment.  

The Veteran's DD-214 confirms that he served as a radio and teletype operator in Thailand during the relevant time period.  No other service personnel records appear in the evidence of record.

In June 2010, the RO sent a Personnel Information Exchange System (PIES) request for verification of the Veteran's dates of service in Vietnam.  A June 2010 PIES response indicated that there was no evidence in the Veteran's file to substantiate service in the Republic of Vietnam.  The response did not indicate whether the Veteran's service personnel records were unavailable and what efforts, if any, were made to locate such records.  Accordingly, a remand is necessary in order to attempt to obtain the Veteran's service personnel records and associate these records with the evidence of record.

In November 2011, the Veteran filed a claim of entitlement to TDIU.  In support of this claim, the Veteran contends that the effects of his prostate cancer render him unable to secure or follow substantially gainful employment.  Consequently, the Veteran's TDIU claim is inextricably intertwined with the issue of entitlement to service connection for prostate cancer.  As such, the Board finds that a remand is necessary for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Additionally, the record does not show that the Veteran was provided notice of the evidence necessary to substantiate a claim for TDIU.  Therefore, on remand, the Veteran should be provided with an updated notice letter for his TDIU claim.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU.

2.  The RO must attempt to obtain the Veteran's complete service personnel records and associate all records obtained into the evidence of record, in the form of electronic records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claims of entitlement to service connection for prostate cancer and entitlement to TDIU.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


